Citation Nr: 0404015	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a compensable evaluation for left ankle 
disability.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1993.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  

The Board notes that the issue of entitlement to service 
connection for tinnitus was granted by rating decision in 
June 2003 and is, therefore, no longer on appeal.

The issues of entitlement to a compensable evaluation for 
service-connected left wrist disability and entitlement to a 
compensable evaluation for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 were 
considered to be withdrawn by the veteran in correspondence 
dated in July 2003.  The RO sent the veteran a letter later 
in July 2003, with a copy to her attorney, in which the 
veteran was told that because she wished to withdraw those 
issues, no further action would be taken on them.  
Consequently, those issues are also not part of the veteran's 
appeal.

The issue of entitlement to a compensable evaluation for left 
ankle disability is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

The probative medical evidence of record does not show a low 
back disability that is related to the veteran's military 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2002, the RO sent the veteran a letter, with a 
copy to her attorney, in which she was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and what evidence VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional medical evidence, consisting primarily 
of duplicates of records already on file along with a waiver 
of review by the RO, was received from the veteran.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, while there 
is a December 2002 private medical report on file, the 
veteran has not been provided a VA examination in order to 
determine whether she has a back disorder related to her 
military service.  Nevertheless, none is required in this 
case.  Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed in detail below, a VA examination 
is not necessary with regard to this issue.

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to 
any additional information that needs to be added to her VA 
claims folder with respect to the issue decided herein.  In 
fact, there are statements on file from the veteran dated in 
April and May 2003 in which she notes that she does not have 
any additional medical evidence to submit.

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Since a substantially complete application for VA benefits 
was received by VA in October 2002, a VA letter complying 
with the VCAA was sent out in November 2002, and the initial 
adjudication by the RO of this issue was in March 2003, the 
Board concludes that Pelegrini has been complied with on the 
issue of entitlement to service connection for low back 
disability.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to said issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran and her attorney have contended that she injured 
her back in service and that her current back disability is 
causally related to the service back injury.

A review of the veteran's service medical records does not 
show any complaints or findings of low back disability, 
including on discharge physical examination in January 1993, 
at which time her spine was normal.  In fact, the first 
medical records of back disability were not until after the 
veteran's on-the-job back injury in June 1994.  According to 
a February 1995 report from a private chiropractor, the 
veteran's medical history showed that she had a "blown 
disc" in 1992.  Thereafter, according to a December 2002 
private medical report from a private osteopath, who had 
treated the veteran since 1998, the veteran stated that she 
had sustained a back injury in service in 1993, that was 
shown by a 1993 magnetic resonance imaging (MRI) scan to 
involve L3 and L5 bulging discs.  The examiner concluded that 
it was at least as likely as not that the veteran's current 
back condition may be the result of her 1993 injury in 
service.

Despite the notations in February 1995 and December 2002 that 
the veteran had injured her back in service, the veteran's 
service medical records do not contain any evidence to 
support this contention.  There is no indication that either 
examiner had reviewed the veteran's service medical records.  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, such as the history of a back 
injury in 1992, as reported by the private chiropractor in 
1995, is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Additionally, the December 2002 opinion from the private 
osteopath was based on information supplied by the veteran.  
The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  The December 2002 medical 
statement, based as it is on the veteran's own recitations, 
is of no probative value and does not verify that the veteran 
injured her back in service.

As there is no medical evidence of low back disability in 
service and no probative evidence of a nexus between a 
service back injury and a current back disability, service 
connection for low back disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for low back disability is denied.


REMAND

As noted above, the VCAA was signed into law in November 2000 
and the amended "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the November 2002 VA letter to the veteran that 
discussed the requirements of the VCAA only referred to the 
issue of service connection and did not discuss the issues 
involving increased ratings.  Consequently, there is no 
notice to the veteran of the division of responsibilities 
between her and VA in obtaining evidence relevant to her 
claim for a compensable evaluation for service-connected left 
ankle disability.  Id.  It would potentially be prejudicial 
to the veteran if the Board were to proceed with a decision 
on the increased rating claim at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

The Board also notes that there is no report on file of VA 
examination of the veteran's service-connected left ankle.  
Although the veteran was scheduled to report for a VA 
orthopedic examination in March 2003, she failed to report.  
According to a March 2003 statement from the veteran's 
attorney, there is sufficient evidence on file on which to 
base a decision and a VA examination is unnecessary.  

It may be inferred from the presentation of the attorney that 
the veteran is deliberately refusing to appear for 
examination and the veteran, through her attorney, in essence 
wishes her claim to be decided on the rather sparse and stale 
evidence of record.

As explained in connection with the Board's VCAA discussion 
above, VA has the authority to schedule a compensation and 
pension examination when such is deemed to be necessary, and 
the veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2003).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.655 (2003).

In this case, there was ample reason for the RO scheduling 
the veteran for examination of her left ankle.  There are 
questions concerning the current level of severity of the 
veteran's service-connected disability.  No VA evaluation for 
rating purposes of this service-connected disability is of 
record.  Although the veteran's attorney has pointed to 
private medical evidence as sufficient for rating purposes, 
the Board would note that the private medical records on 
file, including the December 2002 report, primarily involve 
the veteran's back disability; they do not include findings 
sufficient for rating purposes and do not provide the 
information required by DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995) for the left ankle disability.  

It is therefore clear that additional examinations were 
required and were properly scheduled.  Cf. Floyd v. Brown, 
9 Vet. App. 88 (1996) (VA's statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability).  

Despite the veteran's failure to appear for a scheduled VA 
examination, the Board has determined that since the 
increased rating issue must be remanded for due process 
considerations, she should be given another opportunity to be 
examined for rating purposes by VA.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, including 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of her claim and the evidence, if 
any, that the RO will obtain for her.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The veteran should also be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records pertinent to 
her claim for entitlement to a compensable 
evaluation for service-connected left ankle 
disability.  Then, with any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of all treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran and her representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO must schedule the 
veteran for an appropriate VA examination to 
determine the current severity of her 
service-connected left ankle disability.  The 
VA claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the examiner.  Any necessary 
tests or studies, such as x-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected left ankle 
disability.  In reporting the results of 
range of motion testing of the left ankle, 
the examiner must identify any objective 
evidence of pain and any functional loss 
associated with pain.  The examiner must 
provide an opinion on the impact of the 
service-connected left ankle disability on 
the veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.  The report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above, the RO should 
readjudicate the veteran's claim for a 
compensable rating for service-connected left 
ankle disability, taking into consideration 
any and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and her attorney 
should be provided a Supplemental Statement 
of the Case, which should include a 
discussion of how functional impairment 
affects the evaluation for left ankle 
disability and the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2003), and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



